Exhibit 10.1

December 7, 2007

Mr. David Iwanicki

[***]

[***]

 

  Re: Special Severance and Retention Package

Dear Dave:

The Compensation Committee of the Board of Directors recently approved an
enhanced severance and retention package for you as a key officer at PDL,
particularly given your role in the management of the process to pursue the sale
of PDL’s commercial and cardiovascular assets (the “Asset Sale Process”). We
view your contributions as critical to PDL during this time of transition. As
such, PDL is offering you a special bonus, severance benefits and accelerated
option vesting pursuant to the terms and conditions of this letter agreement.

One-Time Bonus. In recognition of your key role in the Asset Sale Process, you
would be eligible to receive a special bonus of $100,000 (subject to tax
withholding) if you remain employed in good standing through the date we
terminate your employment because we eliminate your position in connection with
the closing of a transaction or transactions in which our Cardene or Busulfex
product assets are sold (a “Commercial Asset Sale”), provided, that you sign and
deliver to PDL our standard separation and general release of claims agreement
(the “Release Agreement”) within 21 days of your receipt of the Release
Agreement and you do not revoke the Release Agreement. We would pay you this
special bonus within 30 days after the termination of your employment.

Severance Benefit Prior to a Change in Control. If prior to a Change in Control
(i) we terminate your employment because we eliminate your position in
connection with a Commercial Asset Sale; (ii) you do not receive an employment
offer for a comparable position with a company acquiring some or all of the
commercial or cardiovascular assets (an “Acquiror”) within 28 days after your
employment termination date; (iii) you do not accept any position with an
Acquiror within 28 days after your employment termination date; (iv) you remain
in good standing through your employment termination date; and (v) you sign and
deliver to PDL our standard separation and general release of claims agreement
(the “Release Agreement”) within 21 days of your receipt of the Release
Agreement and you do not revoke the Release Agreement, you would be eligible for
the following severance package:

 

  •  

Severance pay (subject to tax withholding) equal to (A) one year of your annual
base salary plus (B) 100% of your target annual bonus (without giving effect to
any company performance or other multiplier);



--------------------------------------------------------------------------------

Mr. David Iwanicki

December 7, 2007

Page 2

 

  •  

12 months company-paid COBRA benefits (provided you timely elect COBRA
coverage);

 

  •  

Six months of outplacement services; and

 

  •  

Acceleration of the vesting of 50% of the total number of shares originally
subject to each of your stock options (i.e., two years of vesting).

The foregoing severance payment would be paid in a lump sum on the 30th day
following the date of your employment termination, provided that your Release
Agreement has become effective in accordance with its terms prior to such 30th
day. The option acceleration set forth above would be effective on the date your
Release Agreement has become effective.

Option Acceleration under Certain Conditions. If we terminate your employment
because we eliminate your position as a result of a Commercial Asset Sale, but
you receive an employment offer for a comparable position by an Acquiror (and
you are not eligible for severance payments either as provided above, or under
the ESRP), we would amend your stock options to accelerate the vesting of 25% of
the shares subject to each of your stock options, which acceleration would be
effective on the date of your employment termination and subject to your
remaining employed in good standing through the termination date.

For clarity, the foregoing severance benefits and option acceleration is
intended to apply to your separation from service with PDL under circumstances
in which the benefits under the ERSP would not be available to you, and in all
cases, you are entitled only to either the severance and option acceleration
benefits described above, or, if applicable, those under the ERSP.

Provisions Regarding 2007 Bonus and 401(k) Match. Further, if your employment
with PDL is terminated by PDL pursuant to any scenario set forth above before
December 31, 2007, you also would receive, in addition to and at the same time
as the severance benefits or one-time bonus described above, as applicable, a
cash bonus (subject to tax withholding) equal to the amount of PDL’s match to
your PDL 401(k) retirement savings plan account that you would have received had
you remained employed with PDL through December 31, 2007. In addition, if your
employment with PDL is terminated by PDL pursuant to any scenario set forth
above before PDL pays out the 2007 company bonus, you would receive, at the time
the 2007 company bonus is paid to employees (but in any event no later than
March 15, 2008), the amount of your target bonus (pro-rated for your length of
service in 2007, as adjusted by the company multiplier and subject to tax
withholding).



--------------------------------------------------------------------------------

Mr. David Iwanicki

December 7, 2007

Page 3

 

Further Provisions. If you voluntarily leave PDL, you would not be eligible to
receive any severance or other benefits benefits pursuant to this letter
agreement.

Notwithstanding anything contained in this letter agreement to the contrary, no
amount payable pursuant to this letter agreement on account of your termination
of employment which constitutes a “deferral of compensation” within the meaning
of the Treasury Regulations issued pursuant to Section 409A of the Internal
Revenue Code (the “Section 409A Regulations”) will be paid unless and until you
have incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, if you are a “specified employee” within the meaning
of the Section 409A Regulations as of the date of your separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of your separation from service will paid to you before the date (the
“Delayed Payment Date”) which is first day of the seventh month after the date
of your separation from service or, if earlier, the date of your death following
such separation from service. All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date will be accumulated
and paid on the Delayed Payment Date.

PDL intends that income provided to you pursuant to this letter agreement will
not be subject to taxation under Section 409A of the Internal Revenue Code. The
provisions of this letter agreement shall be interpreted and construed in favor
of satisfying any applicable requirements of Section 409A. However, PDL does not
guarantee any particular tax effect for income provided to you pursuant to this
letter. In any event, except for PDL’s responsibility to withhold applicable
income and employment taxes from compensation paid or provided to you, PDL will
not be responsible for the payment of any applicable taxes on compensation paid
or provided to you pursuant to this letter agreement.

Your eligibility for the severance and other benefits pursuant to this letter
agreement is not intended change the “at will” nature of your employment with
PDL. You would continue to be free to resign at any time, just as PDL would be
free to terminate your employment at any time, with or without cause.

The terms of this letter agreement, when accepted by you, supersede, with the
exception of the ERSP, all prior arrangements, whether written or oral, and
understandings regarding the subject matter of this letter agreement and, except
as provided in the ERSP, shall be the exclusive agreement for the determination
of any payments and benefits you are due upon the events described in this
letter agreement.



--------------------------------------------------------------------------------

Mr. David Iwanicki

December 7, 2007

Page 4

 

On behalf of the Compensation Committee and the Board of Directors I would like
to thank you for your many contributions and for your continued support and
dedication to PDL.

To indicate your acceptance of the terms of this letter agreement, please sign
and date this letter agreement in the space provided below and return it to Jeff
Coon, Sr. Director Human Resources.

 

Sincerely, /s/ L. Patrick Gage

L. Patrick Gage, Ph.D.

Interim Chief Executive Officer

AGREED AND ACKNOWLEDGED: /s/ David Iwanicki David Iwanicki December 20, 2007
Date